Exhibit 3.1 EXECUTION VERSION AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF GENESIS ENERGY, LLC a Delaware limited liability company FEBRUARY 5, 2010 AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF GENESIS ENERGY, LLC a Delaware limited liability company TABLE OF CONTENTS ARTICLE 1 DEFINITIONS AND CONSTRUCTION 2 1.1 Definitions 2 1.2 Construction 2 ARTICLE 2 ORGANIZATION 2 2.1 Formation and Continuation of the Company 2 2.2 Name 2 2.3 Registered Office; Registered Agent; Principal Office; Other Offices 2 2.4 Purposes 3 2.5 Term 3 2.6 No State Law Partnership 3 2.7 Title to Company Assets 3 ARTICLE 3 MEMBERSHIP INTERESTS; UNITS; MEMBERS 3 3.1 Membership Interests 3 3.2 Issuance of Series A Units 4 3.3 Issuance of Series B Units 4 3.4 Members 4 3.5 No Other Persons Deemed Members 5 3.6 No Resignation 5 3.7 Admission of Additional Members and Substituted Members and Creation of Additional Units 5 3.8 No Liability of Members 6 3.9 Spouses of Members 7 ARTICLE 4 REPRESENTATIONS AND WARRANTIES 7 4.1 Representations and Warranties of Members 7 ARTICLE 5 CAPITAL CONTRIBUTIONS 9 5.1 Capital Contributions; Initial Contributions 9 5.2 Additional Contributions 9 5.3 Defaulting Members 9 5.4 Return of Contributions 10 5.5 Capital Account 10 5.6 Advances by Members 10 ARTICLE 6 DISTRIBUTIONS AND ALLOCATIONS 11 6.1 Distributions 11 6.2 Allocations of Profits and Losses 18 -i- 6.3 Income Tax Allocations 21 6.4 Other Allocation Rules 22 ARTICLE 7 DISPOSITION OF UNITS; PREEMPTIVE RIGHTS; IPO CONVERSION 22 7.1 Restrictions On Dispositions 22 7.2 Restrictions on Series A Units and Series B Units 24 7.3 Permitted Dispositions 24 7.4 Right of First Refusal 25 7.5 Drag-Along Rights 27 7.6 Tag-Along Rights 30 7.7 Conversion of Series B Units 32 7.8 Conversion to IPO Corporation 32 7.9 Grant of Preemptive Rights 34 7.10 Preemptive Right Procedures 34 7.11 Specific Performance 35 7.12 Termination Following Qualified Public Offering 35 ARTICLE 8 MANAGEMENT 36 8.1 Management Under Direction of the Board 36 8.2 Board of Directors 37 8.3 Officers 41 8.4 Members 44 8.5 Decisions Requiring Board Approval 45 8.6 Acknowledgement Regarding Outside Businesses and Opportunities 47 8.7 No Fiduciary Duties 49 8.8 Amendment, Modification or Repeal 50 ARTICLE 9 PRE-EFFECTIVE TIME LIMITATION OF LIABILITY AND INDEMNIFICATION 50 9.1 Exculpation 50 9.2 Right to Indemnification 50 9.3 Limitations 51 9.4 Advance Payment 51 9.5 Pre-Effective Time Indemnification of Officers, Employees and Agents 52 9.6 Appearance as a Witness 52 9.7 Nonexclusivity of Rights 52 9.8 Insurance 52 9.9 Member Notification 52 9.10 Savings Clause 53 ARTICLE 10 POST-EFFECTIVE TIME LImitation OF LIABILITY AND INDEMNIFICATION 53 10.1 Limitation of Liability and Indemnification of the Covered Persons 53 10.2 Indemnification of the Management Covered Persons 56 10.3 Advance of Expenses 57 10.4 Procedure for Indemnification 57 10.5 Contract Right; Non-Exclusivity; Survival 57 -ii- 10.6 Insurance 58 10.7 Interpretation; Severability 58 ARTICLE 11 CERTAIN AGREEMENTS OF THE COMPANY AND MEMBERS 58 11.1 Financial Reports and Access to Information. 58 11.2 Annual Budget 59 11.3 Maintenance of Books 60 11.4 Accounts 60 11.5 Information 60 ARTICLE 12 TAXES 61 12.1 Tax Returns 61 12.2 Tax Partnership 61 12.3 Tax Elections 61 12.4 Tax Matters Member 62 12.5 Section 83(b) Election 63 12.6 Section 83 Safe Harbor Election 63 ARTICLE 13 DISSOLUTION, WINDING-UP AND TERMINATION 63 13.1 Dissolution 63 13.2 Winding-Up and Termination 64 13.3 Deficit Capital Accounts 65 13.4 Certificate of Cancellation 65 ARTICLE 14 GENERAL PROVISIONS 65 14.1 Offset 65 14.2 Notices 65 14.3 Entire Agreement; Supersedure 66 14.4 Effect of Waiver or Consent 66 14.5 Amendment or Restatement; Power of Attorney 66 14.6 Binding Effect 67 14.7 Governing Law; Severability; Limitation of Liability 68 14.8 Further Assurances 69 14.9 Counterparts 69 14.10 Fees and Expenses 69 14.11 Termination of Employment Arrangements 69 -iii- EXHIBITS: A Defined Terms B Certificate of Formation C Spousal Agreement D Addendum Agreement E Sample Distribution Scenario SCHEDULES: I Series A Unitholders II Series B Unitholders III Initial Directors -i- AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF GENESIS ENERGY, LLC a Delaware limited liability company This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF GENESIS ENERGY, LLC, a Delaware limited liability company, dated as of February 5, 2010 (the “Effective Date”), is adopted, executed and agreed to, for good and valuable consideration, by the Members (as defined below). RECITALS WHEREAS, Genesis Energy, LLC was formed as a Delaware limited liability company under the Act upon the conversion of Genesis Energy, Inc., a Delaware corporation, into a Delaware limited liability company (the “Conversion”), effective on December 29, 2008. In connection with the Conversion, the Company and Denbury Gathering & Marketing, Inc. (“DGM”) entered into that certain Limited Liability Company Agreement of the Company, effective as of December 29, 2008; WHEREAS, on February , 2010, the Limited Liability Company Agreement of the Company was amended (as amended, the “Original LLC Agreement”); WHEREAS, pursuant to that certain Purchase Agreement by and among Denbury Resources, Inc., DG&M, and Q
